        Case 2:19-cv-00092-SAB     ECF No. 1   filed 03/25/19   PageID.1 Page 1 of 11




 1   KIRK D. MILLER, P.S.
     421 W. Riverside Avenue, Suite 660
 2   Spokane, WA 99201
     (509) 413-1494 Telephone
 3   (509) 413-1724 Facsimile

 4

 5
                      IN THE UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
     DONALD ARMSTRONG, and all         ) Case No.:
 7   others similarly situated,        )
                                       ) COMPLAINT – CLASS ACTION
 8                 Plaintiffs,         )
                                       ) JURY DEMANDED
 9           vs.                       )
                                       )
10   SUTTELL & HAMMER, P.S., a         )
     Washington corporation; and       )
11   AUTOVEST, LLC, a Michigan limited )
     liability company,                )
12                                     )
                   Defendants.         )
13                                     )
14                                 I. INTRODUCTION
15         Plaintiff Donald Armstrong brings this class action Complaint, by and
16   through his undersigned counsel, against Defendants Suttell & Hammer, P.S.
17   (“Suttell”) and Autovest, LLC, (“Autovest”) individually, and on behalf of a class
18   of all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil
19   Procedure.
20   ////
      CLASS ACTION COMPLAINT - 1
21

22
      Case 2:19-cv-00092-SAB    ECF No. 1   filed 03/25/19   PageID.2 Page 2 of 11




 1                       II. JURISICTION AND VENUE

 2      2.1   The Court has jurisdiction over this class action under 28 U.S.C. §

 3            2201. If applicable, the Court also has pendent jurisdiction over the

 4            state law claims in this action pursuant to 28 U.S.C. § 1367(a).

 5      2.2   Venue is proper in this judicial district pursuant to 28 U.S.C. §

 6            1291(b)(2).

 7                      III.    NATURE OF THE ACTION

 8      3.1   Plaintiff Armstrong brings this class action for damages for

 9            Defendants’ actions of using unfair and unconscionable means to

10            collect a debt.

11      3.2   Defendants’ actions violated § 1692, et seq. of Title 15 of the United

12            States Code, commonly referred to as the Fair Debt Collection

13            Practices Act (“FDCPA”), which prohibits debt collectors from

14            engaging in abusive, deceptive, and unfair practices.

15      3.3   Plaintiff Armstrong seeks damages, declaratory and injunctive relief.

16                                IV.   PARTIES

17      4.1   Plaintiff Armstrong is a natural person and resident of the state of

18            Washington and is a “Consumer” as defined by 15 U.S.C § 1692(a)(3).

19      4.2   Plaintiff Armstrong resides in the Eastern District of Washington.

20
     CLASS ACTION COMPLAINT - 2
21

22
      Case 2:19-cv-00092-SAB   ECF No. 1    filed 03/25/19   PageID.3 Page 3 of 11




 1      4.3   Defendant Suttell is a Washington corporation that regularly conducts

 2            business in the Eastern District of Washington.

 3      4.4   Defendant Autovest is a foreign limited liability company, with its

 4            principal place of business in Michigan.

 5      4.5   Defendant Autovest regularly conducts business in the state of

 6            Washington.

 7      4.6   Defendant Autovest’s principal business purpose is the collection of

 8            debts.

 9      4.7   Defendant Suttell regularly attempts to collect debts alleged to be due

10            to another.

11      4.8   Defendant Suttell is a “debt collector,” as defined by the FDCPA, 15

12            U.S.C § 1692a(6).

13      4.9   Defendant Autovest is a “debt collector,” as defined by the FDCPA,

14            15 U.S.C § 1692a(6).

15      4.10 Defendants are each a “collection agency,” regulated by RCW 19.16,
             et seq.
16
                       V. CLASS ACTION ALLEGATIONS
17
        5.1   Plaintiff Armstrong brings this claim on behalf of the following
18
              classes, pursuant to Fed. R. Civ. P. 23(a) and 23(b)(3).
19
        5.2   The Class consists of:
20
     CLASS ACTION COMPLAINT - 3
21

22
      Case 2:19-cv-00092-SAB       ECF No. 1   filed 03/25/19   PageID.4 Page 4 of 11




 1            (a)    All individuals with addresses in the state of Washington;

 2            (b)    Who were sued by Defendant Autovest in a Washington Court;

 3            (c)    In a case where Defendant Autovest was represented by

 4            Defendant Suttell;

 5            (d)    Where the complaint failed to state the name of the original

 6            creditor; and

 7            (e)    Where the lawsuit was filed within one (1) year prior to the

 8            filing of this action and on or before the date that this Court certifies

 9            the class.

10      5.3   The identities of all class members are readily ascertainable from the

11            records of the Defendants and the Courts where the offending cases

12            were filed.

13      5.4   Excluded from the Class are the Defendants and all officers, members,

14            partners, managers, directors, and employees of the Defendants and

15            their respective immediate families, and legal counsel for all parties to

16            this action and all members of their immediate families.

17      5.5   This action has been brought, and may properly be maintained, as a

18            class action pursuant to the provisions of Rule 23 of the Federal Rules

19            of Civil Procedure, because there is a well-defined community interest

20            in the litigation:
     CLASS ACTION COMPLAINT - 4
21

22
      Case 2:19-cv-00092-SAB   ECF No. 1    filed 03/25/19   PageID.5 Page 5 of 11




 1            (a)   Numerosity: Plaintiff Armstrong is informed and believes, and

 2            on that basis, allege that the Class defined above is so numerous that

 3            joinder of all members would be impractical.

 4            (b)   Common Questions Predominate: Common questions of law

 5            and fact exist as to all members of the Class and those questions

 6            predominate over any questions or issues involving only individual

 7            class members. The principal issue is whether the Defendants’ lawsuits

 8            violate the FDCPA, 15 U.S.C § 1692, et seq.

 9            (c)   Typicality: Plaintiff Armstrong’s claims are typical of the

10            claims of the class members. Plaintiff Armstrong and all class

11            members have claims arising out of the Defendants’ common uniform

12            course of conduct complained of herein.

13            (d)   Adequacy: Plaintiff Armstrong will fairly and adequately

14            protect the interests of the class members insofar as he has no interests

15            that are averse to the absent class members. Plaintiff Armstrong is

16            committed to vigorously litigating this matter. Plaintiff Armstrong has

17            also retained counsel experience in handling consumer lawsuits,

18            complex legal issues, and class actions. Neither Plaintiff Armstrong

19            nor his counsel have any interests which might cause them not to

20            vigorously pursue the instant class action lawsuit.
     CLASS ACTION COMPLAINT - 5
21

22
      Case 2:19-cv-00092-SAB    ECF No. 1    filed 03/25/19   PageID.6 Page 6 of 11




 1            (e)   Superiority: A class action is superior to the other available

 2            means for the fair and efficient adjudication of this controversy

 3            because individual joinder of all members would be impracticable.

 4            Class action treatment will permit a large number of similarly situated

 5            persons to prosecute their common claims in a single forum efficiently

 6            and without unnecessary duplication of effort and expense that

 7            individual’s actions would engender.

 8      5.6   Certification of a class under Rule 23(b)(3) of the Federal Rules of

 9            Civil Procedure is also appropriate in that the questions of law and fact

10            common to members of the Class predominate over any questions

11            affecting an individual member, and a class action is superior to other

12            available methods for the fair and efficient adjudication of the

13            controversy.

14      5.7   The class period is the one (1) year proceeding the filing of this case,

15            where Defendant either served or filed any superior court lawsuit,

16            through the date that the class is certified.

17      VI.   PLAINTIFF ARMSTRONG’S ALLEGATIONS OF FACT

18      6.1   Plaintiff Armstrong repeats, reiterates, and incorporates the allegations

19            contained in paragraphs above herein with the same force and effect as

20            if the same were set forth at length herein.
     CLASS ACTION COMPLAINT - 6
21

22
      Case 2:19-cv-00092-SAB    ECF No. 1      filed 03/25/19   PageID.7 Page 7 of 11




 1      6.2   Sometime prior to 2018, Plaintiff Armstrong incurred a debt that was

 2            primarily for personal, household, or family purposes.

 3      6.3   The debt that Defendants alleged Plaintiff Armstrong owed was for an

 4            auto loan.

 5      6.4   Plaintiff Armstrong did not have an agreement with the original

 6            creditor that he would arbitrate any legal claims, or waive his right to

 7            participate in a class action.

 8      6.5   Defendant Autovest purchased Plaintiff Armstrong’s alleged debt

 9            from the original creditor, for a fraction of the account’s total alleged

10            balance, for the purpose of collecting the balance from Plaintiff

11            Armstrong.

12      6.6   On April 23, 2018, Defendants filed a Summons and Complaint

13            against Plaintiff Armstrong in the Spokane County District Court.

14      6.7   Defendants’ filed complaint omits any reference to the original

15            account creditor, other than the last four digits of a sixteen-digit

16            account number.

17      6.8   Plaintiff Armstrong did not recognize the last four digits of the account

18            that Defendants attempted to collect.

19      6.9   Plaintiff Armstrong did not know what account, if any, had been sold

20            or assigned to Defendant Autovest for collection.
     CLASS ACTION COMPLAINT - 7
21

22
      Case 2:19-cv-00092-SAB    ECF No. 1   filed 03/25/19   PageID.8 Page 8 of 11




 1      6.10 Plaintiff Armstrong did not recognize the balance, or the total amount

 2            requested in the state court Complaint, as a balance owed by him to

 3            anyone.

 4      6.11 Plaintiff Armstrong was confused by the Complaint’s failure to

 5            identify the creditor that was claiming entitlement to his money.

 6      6.12 Failing to identify the original creditor caused Plaintiff Armstrong

 7            stress and frustration.

 8      6.13 Prior to the date that Defendants filed the lawsuit against Plaintiff

 9            Armstrong, Suttell had information in its possession identifying the

10            original creditor of Plaintiff Armstrong’s account.

11      6.14 Prior to the date that Defendants filed the lawsuit against Plaintiff

12            Armstrong, Defendant Autovest had information in its possession

13            identifying the original creditor of Plaintiff Armstrong’s account and

14            had advised Defendant Suttell of name of the original creditor.

15      6.15 The Spokane County District Court lawsuit was the first

16            communication that Plaintiff Armstrong received from Defendant

17            Suttell.

18      6.16 The Spokane County District Court lawsuit was the first

19            communication that Defendant Suttell sent to Plaintiff Armstrong,

20            which was delivered to him at his residence.
     CLASS ACTION COMPLAINT - 8
21

22
      Case 2:19-cv-00092-SAB   ECF No. 1     filed 03/25/19   PageID.9 Page 9 of 11




 1      6.17 The Spokane County District Court lawsuit was the first

 2            communication that Plaintiff Armstrong received from Defendant

 3            Autovest.

 4      6.18 In the one year preceding the filing of this lawsuit, Defendant Suttell

 5            has filed more than 250 lawsuits in the state of Washington that do not

 6            contain the name of the original creditor.

 7      6.19 Through its attorneys, in the one year preceding the filing of this

 8            lawsuit, Defendant Autovest has filed more than 250 lawsuits in the

 9            state of Washington that do not contain the name of the original

10            creditor.

11                         VII. CAUSE OF ACTION
                 Violations of the Fair Debt Collection Practices Act
12                              15 U.S.C §1692e, et seq.

13      7.1   Plaintiff Armstrong repeats, reiterates, and incorporates the allegations

14            contained in the paragraphs above herein with the same force and

15            effect as if the same were set forth at length herein.

16      7.2   Defendants’ failure to disclose the name of the original creditor is

17            material because it may impact how a consumer chooses to respond to

18            a lawsuit.

19

20
     CLASS ACTION COMPLAINT - 9
21

22
      Case 2:19-cv-00092-SAB     ECF No. 1     filed 03/25/19   PageID.10 Page 10 of 11




 1         7.3   Defendants’ failure to disclose the identity of the original creditor

 2               constitutes a concrete informational injury that is particularized to the

 3               state-court defendant who receives the lawsuit.

 4         7.4   Defendants’ debt collection effort violated section 15 U.S.C. § 1692e

 5               of the FDCPA, which prohibits any false, deceptive, or misleading

 6               representation by a debt collector.

 7         7.5   By reason thereof, Defendants are liable to Plaintiffs for judgment that

 8               Defendants’ conduct violated §1692e of the FDCPA, statutory

 9               damages, costs and attorney’s fees.

10                            VIII. PRAYER FOR RELIEF

11         WHEREFORE, Plaintiff Armstrong and the putative class demand

12   judgment against Defendants as follows:

13         8.1   Declaring that this action is properly maintainable as a Class action

14               and certifying Plaintiff Armstrong as Class Representative and Kirk

15               D. Miller as Class Counsel;

16         8.2   Awarding Plaintiff Armstrong and the Class damages pursuant to 15

17               USC § 1692k;

18         8.3   Declaratory relief that the Defendants violated the Washington

19               Collection Agency Act, RCW 19.16.250(21);

20
     CLASS ACTION COMPLAINT - 10
21

22
     Case 2:19-cv-00092-SAB   ECF No. 1    filed 03/25/19   PageID.11 Page 11 of 11




 1      8.4   Injunction against the Defendants, pursuant to RCW 19.16.450,

 2            prohibiting them and “any other person who may thereafter legally

 3            seek to collect on such claim shall ever be allowed to recover any

 4            interest, service charge, attorneys' fees, collection costs, delinquency

 5            charge, or any other fees or charges otherwise legally chargeable to the

 6            debtor on such claim”;

 7      8.5   Awarding Plaintiff Armstrong and the Class the costs of this Action,

 8            including reasonable attorney’s fees and expenses;

 9      8.6   Awarding pre-judgment interest and post-judgment interest; and

10      8.7   Awarding Plaintiff Armstrong and the Class such other and further

11            relief as the Court may deem just and proper.

12
        DATED this 15th day of March, 2019.
13
                                               Kirk D. Miller P.S.
14

15
                                               /s Kirk D. Miller
16                                             Kirk D. Miller, WSBA #40025
                                               Shayne J. Sutherland, WSBA #44593
17                                             Brian G. Cameron, WSBA # 45903
                                               Attorney for Plaintiff
18

19

20
     CLASS ACTION COMPLAINT - 11
21

22
